Title: Clarendon to the Boston Gazette, 12 May 1766
From: Adams, John,Clarendon, Earl of
To: Boston Gazette (newspaper)


     
      Messieurs PRINTERS,
      Cockleboro’, near Barnardston, N. E. 12th May 1766
     
     Seeing a Piece in the New Hampshire Gazette of last Friday, mentioning the Composition that was made by Mr. Cockle and the G––––r some Time ago, it occur’d to me to enquire what was be­come of the Money compounded for by them, for the Duties on those Cargoes of Molasses; I have heard that the G––––r received his third Part last September was twelve Months, that Mr. Cockle received his before he was dismissed; the other third Part which I understand belongs to the Province, I have never heard any Thing at all about. I am informed that it amounts to upwards of Eight Hundred Pounds Sterling, which may be worth the Attention of those who have a Right to Enquire into these Things; and if the Province Treasury is in no want of Money, why may not this £800 Sterling go in Part towards the Requisition that is to be made for the Sufferers, or be applied to the erecting a Monument to Mr. PITT, or to the cultivating that fine Island Mount Desart. But however it may be disposed of, the Money I am credibly informed is at present, and has been more than Eighteen Months in the Hands of some of the Gentlemen of the Court of Admiralty.
     
      I am your constant Reader,
      CLARENDON
     
    